

102 S4988 IS: Open Courts Act of 2020
U.S. Senate
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4988IN THE SENATE OF THE UNITED STATESDecember 9, 2020Mr. Portman (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the modernization of electronic case management systems, and for other purposes.1.Short titleThis Act may be cited as the Open Courts Act of 2020.2.Modernization of electronic court records systems(a)ConsolidationNot later than the date specified in subsection (e), the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall develop, deliver, and sustain, consistent with the requirements of this section and section 3, one system for all public court records.(b)Requirements of systemThe system described under subsection (a) shall comply with the following requirements:(1)The system shall provide search functions, developed in coordination with the Administrator of General Services, for use by the public and by parties before the court.(2)The system shall make public court records automatically accessible to the public upon filing.(3)Any information made available through a website established pursuant to section 205 of the E–Government Act of 2002 shall be included in the system.(4)Any website for the system shall substantially comply with the requirements under subsections (b) and (c) of section 205 of the E–Government Act of 2002.(5)To the extent practicable, external websites shall be able to link to documents on the system. Each website established pursuant to section 205 of the E–Government Act of 2002 shall contain a link to the system.(c)Data standards(1)Establishment of data standardsThe Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services and the Archivist of the United States, shall establish data standards for the system established under subsection (a).(2)RequirementsThe data standards established under paragraph (1) shall, to the extent reasonable and practicable—(A)incorporate widely accepted common data elements;(B)incorporate a widely accepted, nonproprietary, full text searchable, platform-independent computer-readable format; and(C)be capable of being continually upgraded as necessary.(3)DeadlinesNot later than 6 months after the date of enactment of this Act, the Director of the Administrative Office of the United States Courts shall issue guidance to all Federal courts on the data standards established under this section.(d)Use of technologyIn carrying out the duties under subsection (a), the Director shall use modern technology in order—(1)to improve security, data accessibility, data quality, affordability, and performance; and(2)to minimize the burden on pro se litigants.(e)Date specifiedThe date specified in this subsection is the date that is 2 years after the date of the enactment of this Act, unless the Administrator of General Services certifies to Congress, by not later than 90 days after such date of enactment, that an additional period of time is required. If the Administrator so certifies, the date specified in this subsection is the date that is 3 years after the date of enactment of this Act.(f)Funds for establishment, operation, and maintenance of modernized court records system(1)Short term access fees to fund establishment of modernized court records system(A)In generalSection 303 of the Judiciary Appropriations Act, 1992 (title III of Public Law 102–140; 105 Stat. 807) (28 U.S.C. 1913 note) is amended—(i)in subsection (a), by inserting The Judicial Conference shall prescribe a schedule of additional fees for any person other than a government agency who accrues such fees for access in an amount of $25,000 or greater in any quarter. All fees collected shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in carrying out section 2 of the Open Courts Act of 2020. before The Director of the Administrative Office of the United States Courts; and(ii)in subsection (b), by striking All fees hereafter and inserting Except as otherwise provided in this section, all fees hereafter.(B)Excess feesAmounts deposited in the Judiciary Information Technology Fund pursuant to the amendments made by subparagraph (A) and not used to reimburse expenses incurred in carrying out section 2 of this Act may be used pursuant to section 612(a) of title 28, United States Code.(C)Effective dateThe amendment made by subparagraph (A) shall take effect on the date of enactment of this Act.(2)Filing fees to fund operation and maintenance of modernized court records system(A)In generalSection 303 of the Judiciary Appropriations Act, 1992 (title III of Public Law 102–140; 105 Stat. 807) (28 U.S.C. 1913 note) is amended by striking subsections (a) and (b), and inserting the following:(a)To cover the costs of carrying out section 2 of the Open Courts Act of 2020, the Judicial Conference may, only to the extent necessary, prescribe schedules of reasonable filing fees, pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code, which—(1)shall be based on the extent of use of the system described under such section 2 for purposes of such action;(2)shall in addition be based on factors including the nature of the action and claim for relief, the amount of damages demanded, the estimated complexity of the type of action, and the interests of justice;(3)may be prescribed for the filing of a counterclaim;(4)shall not apply in the case of a pro se litigant or litigant who certifies their financial hardship; and(5)shall not be a basis for denying access to the courts of the United States.(b)The Judicial Conference and the Director shall transmit each schedule of fees prescribed under subsection (a) to Congress at least 90 days before the schedule becomes effective. All fees collected under subsection (a) shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in carrying out section 2 of the Open Courts Act of 2020.(c)The Judicial Conference shall review a schedule of fees prescribed under subsection (a) three years after it becomes effective and every three years thereafter to ensure that the fees meet the requirements of this section. If the fees do not meet the requirements of this section, the Judicial Conference shall prescribe a new schedule of fees pursuant to subsection (a) and submit the new schedule of fees to Congress pursuant to subsection (b).(d)Amounts deposited to the Judiciary Information Technology Fund pursuant to this section and not used to reimburse expenses incurred in carrying out section 2 of the Open Courts Act of 2020 may be used pursuant to section 612(a) of title 28, United States Code..(B)Effective dateThe amendment made by subparagraph (A) shall take effect on the date specified in subsection (e).3.Public access to electronic court records system requirement(a)In generalNot later than the date specified in subsection (d), the Director of the Administrative Office of the United States Courts, in coordination with the Administrator of General Services, shall make all materials in the system established under section 2 publicly accessible, free of charge.(b)Use of technologyIn providing public access under subsection (a), the Director shall, in coordination with the Administrator of General Services, use modern technology in order—(1)to improve security, data accessibility, ease of public access, affordability, and performance; and(2)to minimize the burden on pro se litigants.(c)Date specifiedThe date specified in this subsection is the date that is 2 years after the date of the enactment of this Act, unless the Administrator of General Services certifies to Congress, by not later than 90 days after such date of enactment, that an additional period of time is required. If the Administrator so certifies, the date specified in this subsection is the date that is 3 years after the date of enactment of this Act.(d)Funding for public access to modernized electronic court records system(1)In generalSection 303 of the Judiciary Appropriations Act, 1992 (title III of Public Law 102–140; 105 Stat. 807) (28 U.S.C. 1913 note) is amended by adding at the end the following:(c)(1)To cover the costs of ensuring the public accessibility, free of charge, of all materials in the system described under sections 2 and 3 of the Open Courts Act of 2020 in accordance with section 3 of such Act, the Judicial Conference shall collect an annual fee from Federal agencies equal to the Public Access to Court Electronic Records access fees paid by those agencies in 2018, as adjusted for inflation. All fees collected under this subsection shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in providing services in accordance with section 3 of the Open Courts Act of 2020.(2)To cover any additional marginal costs of ensuring the public accessibility, free of charge, of all materials in the system described under sections 2 and 3 of the Open Courts Act of 2020 in accordance with section 3 of such Act, the Judicial Conference may prescribe schedules of reasonable filing fees, pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code. The schedules—(A)shall be based on the extent of use of the system described under such section 2;(B)shall, in addition, be based on factors including the nature of the type of action and claim for relief, the amount of damages demanded, the estimated complexity of the type of action, and the interests of justice;(C)may be prescribed for the filing of a counterclaim;(D)shall not apply to a pro se litigant or a litigant who certifies their financial hardship; and(E)shall not be a basis for denying access to the courts of the United States.(3)(A)The Judicial Conference and the Director shall transmit each schedule of fees prescribed under this subsection to Congress at least 90 days before the schedule becomes effective. All fees collected under this subsection shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in providing services in accordance with section 3 of the Open Courts Act of 2020.(B)The Judicial Conference shall review a schedule of fees prescribed under this paragraph three years after it becomes effective and every three years thereafter to ensure that the fees meet the requirements of this paragraph. If the fees do not meet the requirements of this paragraph, the Judicial Conference shall prescribe a new schedule of fees pursuant to this paragraph and submit the new schedule of fees to Congress pursuant to subparagraph (A).(C)Amounts deposited to the Judiciary Information Technology Fund pursuant to this subsection and not used to reimburse expenses incurred in carrying out section 3 of the Open Courts Act of 2020 may be used to reimburse expenses incurred in carrying out section 2 of the Open Courts Act of 2020. Amounts not used to reimburse expenses incurred in carrying out section 2 of the Open Courts Act of 2020 may be used pursuant to section 612(a) of title 28, United States Code..(2)Effective dateThe amendment made by paragraph (1) shall take effect beginning on the date specified in subsection (d).4.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to—(1)affect the filing fees or other filing procedures for prisoners; or(2)abrogate, limit, or modify the requirements described in section 1915 of title 28, United States Code.5.Digital accessibility standardsThe system described under sections 2 and 3 of this Act or the amendments made by such sections shall comply with relevant digital accessibility standards established pursuant to section 508 of the Rehabilitation Act of 1973.6.GAO review(a)In generalNot later than 180 days after the date of enactment of this Act, and quarterly thereafter, the Comptroller General of the United States shall notify Congress whether the Director of the Administrative Office of United States Courts has—(1)produced additional usable functionality of the system described under sections 2 and 3 of this Act;(2)held live, publicly accessible demonstrations of software in development; and(3)allowed the Comptroller General or a designee to attend all sprint reviews held during the applicable period.(b)AuditNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall—(1)conduct an audit of the system established under this Act, including the compliance of vendors with the quality assessment surveillance plan, code quality, and whether the system is meeting the needs of users; and(2)shall submit to Congress a report that contains—(A)the results of the audit required under paragraph (1); and(B)any recommendations to improve the system established under this Act. 